Citation Nr: 1550792	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for recurrent left leg thrombosis to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:   Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at an August 2011 Board hearing at the RO; a transcript of those proceedings is of record.  The hearing transcript has been associated with the claims file. 

In an August 2015 letter, the Veteran was informed that the Acting Veterans Law Judge (VLJ) who had conducted the August 2011 Travel Board hearing was no longer employed by the Board and she therefore had the right to an additional hearing before a different VLJ.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R.           § 20.707 (2015).  She was advised that she had 30 days to respond to the letter, and that, if she did not respond, the Board would assume that she wished to proceed without an additional hearing.  To date, the Veteran has not responded.  The Board will therefore assume that she does not want another hearing and render a decision on the available record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The case is currently under the jurisdiction of the RO in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.




REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In September 2014, the Board determined that an addendum opinion was required as the July 2007 VA examiner provided an opinion as to whether the thrombosis was caused by the Veteran's left leg disabilities but the examiner did not specifically address whether the thrombosis was aggravated (permanently worsened beyond the natural progression of the condition) by a service-connected disability. 

In November 2014, a VA Disability Benefits Questionnaire was completed regarding whether the Veteran's left leg thrombosis was directly caused by or due to her military service, caused by a service-connected disability (namely, a left knee, left ankle, or left foot disability) or aggravated by any or all of her service-connected left leg disabilities.  The VA examiner opined that upon review of the evidence of record, the Veteran developed deep venous thrombosis of the left leg as a result of surgery in 2002 for neuroma of the left foot.  Therefore, the Veteran's left leg thrombosis was not due to, or aggravated by, a service-connected disability.

The Board finds that although the November 2014 VA examiner offered a conclusion on aggravation, she did not explain how she came to such a conclusion. Accordingly, the November 2014 VA medical opinion is inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is necessary to obtain a new medical opinion that adequately addresses this theory of entitlement.

In addition, following the completion of the November 2014 VA Disability Benefits Questionnaire, the Veteran was subsequently service-connected for a left hip disability (limitation of extension and limitation of flexion), and surgical scar of the left knee.  Therefore, as the Veteran was service connected for additional disabilities of the left lower extremity, a new addendum opinion is necessary in order to address these recently service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. The claims file and a complete copy of this REMAND should be returned to the VA examiner who conducted the November 2014 VA examination (or if unavailable, to another appropriate VA reviewer).  In an addendum, the VA examiner should provide an opinion as to whether, in light of the examination findings and the service and post-service medical evidence of record, it is at least as likely as not (50 percent or greater probability) that the Veteran's leg thrombosis is: a) directly caused by or due to military service; b) caused by or due to one or more of the service-connected left leg disabilities (of the left hip, left knee, left ankle, left foot, and scar of the left knee) specified above; and/or; c) aggravated by any or all of her service-connected left leg disabilities. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disorder.  In providing the opinion, the examiner is asked to specifically comment on and discuss whether the Veteran's left leg thrombosis was aggravated to any degree by the service-connected left hip disability, left knee disability, left ankle disability, left foot disability and scar of the left knee, notwithstanding that the thrombosis developed after foot surgery for a neuroma in 2002.

The claims file should be provided to the VA examiner for review in conjunction with the examination and such should be acknowledged.  All additional appropriate testing should be accomplished as necessary and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the VA examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the VA examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the above, review the VA examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim remains denied, the AOJ should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

